Citation Nr: 0025440	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-50 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
residuals of fracture of the nose consisting of a deviated 
nasal septum for the period from June 1, 1981, through 
September 30, 1982.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the nose consisting of a deviated nasal septum, 
currently rated 10 percent disabling. 

3.  The propriety of the initial noncompensable evaluation 
assigned for loss of a sense of smell.  

4.  The propriety of the initial noncompensable evaluation 
assigned for loss of a sense of taste. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

The appeal of the claim of entitlement to restoration of a 10 
percent rating for residuals of fracture of the nose 
consisting of a deviated nasal septum, for the period from 
June 1, 1981, through September 30, 1982, arises from the 
July 1981 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, granting a 10 
percent disability rating for that disorder from January 30, 
1981, through April 12, 1981, granting, based on nose 
surgery, a temporary total post surgical convalescent rating 
from April 13, 1981, through May 31, 1981, and reducing the 
veteran's disability rating for the disorder effective June 
1, 1981, to zero percent.  Reference is herein made to a 
Supplemental Statement of the Case deemed to have addressed 
this matter, which was furnished to the veteran in December 
1981.  By a December 1982 RO decision the veteran was 
granted, based on nose surgery, a temporary total post 
surgical convalescent rating from August 11, 1982, through 
September 30, 1982, and was assigned a 10 percent disability 
rating for residuals of fracture of the nose consisting of a 
deviated nasal septum, effective from October 1, 1982.  

The appeal of the claim of entitlement to an increased 
disability rating from the 10 percent currently assigned for 
residuals of fracture of the nose consisting of a deviated 
nasal septum, arises from a September 1996 RO decision 
denying an increased evaluation from the 10 percent currently 
assigned for that disorder.
 
In the course of appeal the veteran testified before the 
undersigned Board member at a hearing in Newark, New Jersey, 
in July 2000.  A transcript of that hearing is included in 
the claims folder.  

The Board notes that the veteran's loss of a sense of smell 
and loss of a sense of taste have been separately service 
connected and assigned separate noncompensable ratings by the 
RO in a December 1999 rating decision.  The veteran submitted 
a notice of disagreement with those initial noncompensable 
ratings in February 2000.  Where a notice of disagreement has 
been submitted, the veteran is entitled to a statement of the 
case. 38 C.F.R. § 19.26 (1999).  Accordingly, those claims 
are the subject of a remand, below.  Manlincon v. West, , 12 
Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  For the period from June 1, 1981, through September 30, 
1982, the veteran had marked breathing obstruction due to 
residuals of fracture of the nose consisting of a deviated 
nasal septum.

2.  Residuals of fracture of the nose consisting of a 
deviated nasal septum do not currently result in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.   


CONCLUSIONS OF LAW

1.  Restoration of a 10 percent rating for residuals of 
fracture of the nose consisting of a deviated nasal septum 
for the period from June 1, 1981, through September 30, 1982, 
is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.97, Diagnostic Code 6502 (1982).

2.  The current disability associated with residuals of 
fracture of the nose consisting of a deviated nasal septum 
does not warrant assignment of a rating in excess of 10 
percent on an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 and Supp 2000); 38 C.F.R. §§ 3.321(b), 
4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The claims folder contains records of multiple VA 
hospitalizations over many years including for alcohol 
detoxification, alcohol rehabilitation, and treatment of 
dysthymic disorder or depression.  (In a claim for an 
increased rating received in March 1988, the veteran reported 
having been in a VA medical center ward for alcoholism thirty 
times.)  Several of these hospitalizations, however, were for 
correction of nasal/septal problems.  

At a March 1981 VA examination, the veteran complained of 
sneezing.  Upon examination, an old nose fracture was noted 
with a displaced nasal septum.  X-rays of the nasal bones 
showed no abnormality.  The examiner diagnosed an old nose 
fracture and a displaced nasal septum.  

In April 1981 the veteran underwent VA septorhinoplasty to 
correct a deviated nasal septum and nasal obstruction.  

In a statement received in May 1981, a VA ear nose and throat 
clinic physician informed that the veteran still suffered 
from significant nasal airway obstruction secondary to 
internal and external nasal deformity including deviated 
nasal septum.  

At an October 1981 VA examination, the veteran complained of 
headaches, dizziness, and passing out since 1980.  On 
examination, the examiner found no external nasal deformity.  
The nares were equal, and the septum was midline.  There were 
no deviations and the airway was adequate, with the frontal 
sinuses clear on transillumination.  The oral cavity and 
throat were negative, though the upper jaw was edentulous 
(toothless).  The examiner made no diagnoses referable to the 
nose.  The examiner did diagnose sensorineural hearing loss 
bilaterally and chronic otitis media.  

Upon VA outpatient treatment in November 1981 the veteran 
complained of persistent nasal obstruction.   

The veteran received VA outpatient neurology treatment in 
January 1982 for complaints of right sided headaches for the 
prior year.  The headaches were localized to the parietal 
region.  They occasionally awakened the veteran at night, and 
were not associated with nausea or aura.  A skull series was 
negative.  Maxillary sinus tomograms showed opacification of 
the left maxillary flow.  A computerized tomography (CT) scan 
of the brain showed slight cortical atrophic changes.  An 
electroencephalogram (EEG) was within normal limits.  The 
examiner assessed headaches of unknown etiology. 

The veteran was hospitalized at a VA facility from January 
25, 1982,  to February 1, 1982, for nasal obstruction.  It 
was noted that the veteran had complete right sided nasal 
obstruction.  Rhinoplasty was performed, with subjective 
improvement in nasal breathing.  

Upon VA outpatient treatment in March 1982, it was noted that 
the septoplasty implant was still in place with no swelling 
or infection.  The septum was still quite deviated.  However, 
the nasal passage was patent.  The examiner diagnosed status 
post nasal obstruction with nasal reconstruction. 

In an April 1982 statement, the veteran reported that his 
nasal obstruction disorder had grown progressively worse.  

In a July 1982 statement, the veteran informed that his nose 
was stuffed all the time and that it ran all the time.

The veteran underwent VA hospitalization from August 11, 1982 
to August 17, 1982, for correction of nasal obstruction with 
septal perforation.  A right allotomy with closure of septal 
perforation was performed.  

VA examination was conducted in September 1982 following the 
veteran's complaints of persistent breathing problems, 
headaches, and inability to work.  The veteran complained of 
persistent frontal headaches for the prior 15 years.  Upon 
examination, the veteran was normocephalic, with the face 
clear, the neck supple with vessels normal and no bruits, the 
trachea midline, and the thyroid not enlarged.  The nose had 
no external deformity.  However the nares were unequal with 
the right nostril contracted, septal cartilage missing from 
the columella, and marked cartilaginous and bony 
displacement.  The right nasal vault had a small septal 
perforation anteriorly.  There was marked obstruction on the 
right side.  The examiner also noted that the right jaw was 
edentulous.  X-rays of the nasal bones showed no abnormality.  
The examiner diagnosed, in pertinent part, nasal obstruction; 
deviated septum - perforated septum; no abnormality of the 
nasal bones; and cephalalgia (headache), cause unknown.  

The veteran underwent VA hospitalization from January 19, 
1983, through February 17, 1983, for treatment of nasal 
obstruction and nasal deformity.  A hospitalization summary 
informs that submucous resection of the turbinates was 
performed on January 25, 1983; repair of septal perforation 
with homograft was performed on February 8, 1983; and nasal 
tip reconstruction was also performed on February 8, 1983.  

The veteran underwent VA hospitalization from December 12, 
1983, to December 17, 1983, to correct nasal obstruction.  A 
long history of such obstruction was noted.  Septoplasty was 
performed on December 15 to correct chronic obstruction 
secondary to nasal deformity and septal deviation.

From November 19, 1984, to November 26, 1984, the veteran was 
hospitalized at a VA facility for septoplasty and 
rhinoplasty.  The veteran reported nasal obstruction for many 
years, with septoplasty two years prior and persistence of 
obstruction, though without associated rhinorrhea or 
epistaxis.  It was noted that the veteran had no known 
allergies and took no medications.  Upon examination the 
veteran had a markedly deviated septum to the right and nasal 
ptosis.  Surgery was performed correcting the deviation and 
raising the nasal tip to correct the obstruction.  

Upon VA hospitalization in April 1988, the veteran was 
admitted for alcohol detoxification, but consultation 
revealed septal deviation.  A septoplasty and perforation 
repair was performed.  Diagnoses included nasal obstruction. 

In a May 1996 claim for an increased rating for a nasal 
condition, the veteran reported that he was hurt by an ear 
nose and throat physician, and he now had extreme discomfort.  

The veteran underwent VA psychiatric hospitalization from 
April to May, 1996, for treatment of a psychiatric disorder.  
The veteran reported a long history of alcoholism and 
reported that he drank about a half gallon of vodka per day.  
He was admitted to a detoxification facility within the 
hospital.  The veteran was referred for ear nose and throat 
treatment for an unspecified chronic problem.  He was 
initially prescribed Vancenase, with a deviated nasal septum 
noted, but upon re-evaluation this prescription was stopped 
and he was started on normal saline nose drops. The veteran 
was diagnosed, in pertinent part, with septal perforation.  

At a September 1997 VA examination of the nose and sinuses, 
the veteran complained of recurrent nasal catarrh and 
postnasal drip.  A past history of multiple nasal surgeries 
was noted.  The examiner noted that the veteran currently had 
no discharge from the nose and was taking no medication for 
the nose.  Upon examination, normal airways were observed on 
both sides of the nose, with nasal septal perforation.  
Superior, middle, and inferior turbinates were normal, as was 
the post nasal space.  There was no tenderness over the 
maxillary sinuses.  There was no clinical evidence of active 
nasal sinus disease.  X-rays of the sinuses were normal.  The 
examiner diagnosed no active nasal disease, no active sinus 
disease, and residuals of a nasal septal surgery with a nasal 
septal perforation.  

At a September 1998 VA neurological examination, the veteran 
complained of bifrontal headaches, throbbing and tension-
type, with associated blurred vision and dizziness since 
service in 1956.  He reported that the headaches were present 
almost every day, lasted hours to days, and were sometimes 
relieved by Advil or aspirin. The veteran's history of a nose 
injury in 1955 and surgery for a deviated nasal septum were 
noted.  The veteran denied prior head injury and denied any 
history of drinking.  However, he reported smoking one pack 
of cigarettes per day.  The examiner opined that the 
veteran's headaches were not secondary to nasal septum injury 
or surgery.  

At a July 2000 hearing before the undersigned Board member at 
the RO, the veteran testified that he arose two to three 
times per night to blow his nose, and had been doing so for 
twenty years.  He testified that he had headaches all the 
time.  He testified that he had problems with his sinuses for 
hours at a time, and that he had allergies in the spring and 
summer.  He testified that he used saline drops daily to 
flush his nasal passages. 


2.  Analysis

2.  a.  Restoration of a 10 Percent Rating for Residuals of 
Fracture of 
the Nose Consisting of a Deviated Nasal Septum from
June 1, 1981 through September 30, 1982

The Board of Veterans' Appeals (Board) finds that the claim 
for restoration of a 10 percent rating for residuals of 
fracture of the nose consisting of a deviated nasal septum is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a). 
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Inasmuch as the 10 percent rating for residuals of fracture 
of the nose consisting of a deviated nasal septum had been in 
effect less than five years at the time of reduction, the 
provisions of 38 C.F.R. § 3.344 do not apply here.  An appeal 
of a noncompensable rating assigned by the RO in a March 1981 
rating action was the subject of a Statement of the Case in 
May 1981.  The veteran thereafter submitted a VA Form 1-9, 
but all that was contained on it was a medical statement 
signed by a physician.  There was no indication of an appeal 
of the Statement of the Case.  In any event, following the 
July 1981 rating action which assigned a 10 percent rating 
from January 30, 1981, a temporary total post surgical 
convalescent rating from March 13, 1981, and a zero percent 
rating from June 1, 1981, the veteran disagreed with the 
reduction of the rating to zero percent.  That disagreement 
and the furnishing of a Supplemental Statement of the Case in 
December 1981 is deemed by the Board to have placed the first 
issue noted on the title page in appellate status.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

During the period in question, for a deviated nasal septum a 
noncompensable rating was assigned for only slight symptoms 
of deflection of the nasal septum, and a 10 percent rating 
was assigned for marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1982).

Based on the need for surgery for correction of the septal 
deviation in March 1981, January 1982, and August 1982, and 
based on the veteran's allegations of ongoing difficulties 
with nasal obstruction at that time, the Board is of the 
opinion that the evidence favors restoration of the 10 
percent rating assigned for residuals of fracture of the nose 
consisting of a deviated nasal septum, for the period from 
June 1, 1981, through September 30, 1982.  
 

2.  b.  Entitlement to an Increased Evaluation for Residuals
of Fracture of the Nose Consisting of a Deviated Nasal 
Septum,
Currently Rated 10 Percent Disabling

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  This finding is based on the appellant's 
evidentiary assertion that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 1 
Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  Where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran claims entitlement to a increased evaluation for 
residuals of fracture of the nose consisting of a deviated 
nasal septum, currently rated 10 percent disabling. 
A deviated nasal septum is rated under Diagnostic Code 6502.  
Under that Code, where a traumatic deviated nasal septum is 
manifested by 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, a 10 percent 
disability rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1999).  The rating schedule allows for no higher 
schedular rating for that disorder.  As the veteran claims 
entitlement to a higher disability rating, an extraschedular 
rating must be considered.  The Board notes that the RO has 
already considered an extraschedular rating for residuals of 
fracture of the nose consisting of a deviated nasal septum, 
as reflected in a December 1999 RO rating decision.  Hence an 
extraschedular basis for an increased rating may be 
considered by the Board.  See Floyd v. Brown, 9 Vet.App. 88, 
96 (1996).  The regulatory criteria for extraschedular 
consideration are as follows:

The governing norm in these exceptional 
cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (1999).

In this case, the veteran has complained of significant 
impairment related to his residuals of fracture of the nose 
consisting of a deviated nasal septum, and the record 
reflects that the veteran's nose has been operated on many 
times over the years.  However, recent VA examination in 
September 1997 revealed no current disorder of the nose 
except a septal perforation.  The nasal airways were not 
obstructed and the nose and maxillary sinuses were normal.  
There was no discharge from the nose.  Absent an objective 
showing of any significant current disability referable to 
residuals of fracture of the nose consisting of a deviated 
nasal septum, the Board finds no evidence of an exceptional 
or unusual disability picture so as to warrant extraschedular 
consideration.  There is no evidence of such factors as 
marked interference with employment or frequent periods of 
hospitalization due to a deviated nasal septum, so as to 
warrant an extraschedular rating.  Surgical corrections for 
septal deviation or perforation have not been frequent in 
recent years.  

The record reflects that the veteran has for many years been 
unemployed and that he has even in recent years been 
hospitalized on numerous occasions, but this has been related 
to other disabilities including most significantly chronic 
alcoholism, as well as cardiovascular disease and pulmonary 
disease.  None of these disabilities have been associated 
with the veteran's residuals of fracture of the nose 
consisting of a deviated nasal septum.  

Accordingly, a higher disability rating, in excess of 10 
percent, is not warranted for residuals of fracture of the 
nose consisting of a deviated nasal septum on an 
extraschedular basis.





ORDER

1.  Restoration of a 10 percent rating for residuals of 
fracture of the nose consisting of a deviated nasal septum is 
granted for the period from June 1, 1981, through September 
30, 1982, subject to laws and regulations governing payment 
of monetary awards.

2.  Entitlement to an increased disability rating above 10 
percent for residuals of fracture of the nose consisting of a 
deviated nasal septum is denied.  


REMAND

As noted in the Introduction, above, regarding the claims for 
higher initial ratings for loss of a sense of smell and loss 
of sense of taste than the noncompensable ratings assigned 
with service connection, remand is in order for issuance of a 
Statement of the Case.  The veteran submitted a notice of 
disagreement in February 2000 responsive to a December 1999 
RO decision granting service connection and assigning 
noncompensable ratings for those disorders.  Where a notice 
of disagreement has been submitted, the veteran is entitled 
to a statement of the case.  38 C.F.R. § 19.26 (1999).  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West, , 12 Vet. 
App. 238 (1999).  See also 38 C.F.R. § 19.9(a) (1999) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  Additionally, on 
remand, the RO should complete any additional development 
deemed necessary.  38 C.F.R. § 19.26 (1999).  The Board notes 
that this additional development should include an additional 
VA examination specifically addressing the criteria for 
compensable ratings for loss of smell and loss of taste under 
Diagnostic Codes 6275 and 6276.  These criteria were not 
adequately addressed by the VA examiner in reports of 
examinations in October 1998 and February 1999.  

The undersigned Board member would not ordinarily direct 
medical development in a case remanded pursuant to Court 
precendent in Manlincon, supra.  However, based on the 
concern expressed by the veteran's representative regarding 
the remanded issues at the Board hearing in July 2000, it is 
reasonably clear that he will promptly appeal a Statement of 
the Case.  Upon such an occurence, the Board would be 
constrained to remand a second time for medical development, 
due to the state of the current record.  To avoid that 
possibility, to conserve government resources, and consistent 
with earlier Court precedent in Archbold v. Brown, 9 Vet. 
App. 123 (1996), the Board will direct medical development as 
to these remanded issues at this time. 
 
The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine the extent of 
the veteran's present service-connected 
loss of a sense of smell and loss of 
sense of taste.  The examination should 
be administered by a physician other than 
the VA physician who examined the veteran 
in October 1998 and February 1999.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be performed.  The examiner should 
specifically state whether the loss of 
sense of taste is complete or partial, 
and should state whether the loss of 
sense of smell is complete or partial.  
The examiner should explain the bases for 
his/her conclusions. 

2.  Thereafter, the RO should further 
review the remanded issues and take any 
appropriate action.  Irrespective of 
such action, unless the appeal is 
withdrawn in writing by the veteran, the 
RO must issue a Statement of the Case 
responsive to the veteran's February 
2000 notice of disagreement as to the 
remanded issues.  The appellant and his 
representative are to be advised that 
they have sixty days from the date of 
mailing of the Statement of the Case to 
submit a substantive appeal as to the 
remanded issues.  If a substantive 
appeal is received following issuance of 
the Statement of the Case, the remanded 
issues should be certified to the Board 
for appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 


